Citation Nr: 1048288	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-20 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a chronic 
gastrointestinal disability. 

4.  Entitlement to service connection for colon cancer.

5.  Entitlement to service connection for recurrent hematuria, 
associated with sickle cell trait.

6.   Entitlement to service connection for heart palpitations.
 
7.  Entitlement to service connection for lymphomas.

8.  Entitlement to service connection for a disability manifested 
by stress.

9.  Entitlement to service connection for a skin disability.

10.  Entitlement to service connection for a disability 
manifested by warts.

11.  Entitlement to service connection for residual disability 
due to Agent Orange exposure.

12.   Entitlement to service connection for residuals of 
hydraulic fluid and synthetic oil exposure.

13.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for an eye disability, including cataracts and 
refractive error.

14.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to June 1976.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, California.  

The Veteran, in his June 2007 VA Form 9, Appeal to Board of 
Veterans' Appeals, indicated that he desired a hearing before the 
Board in order to present testimony on the issues on appeal.  
However, the Veteran subsequently withdrew his request for a 
hearing, in April 2009.  38 C.F.R. § 20.704(e).  Accordingly, 
adjudication of the Veteran's appeal will proceed at this time.

Unfortunately, still further development of the evidence is 
required before the Board can adjudicate the Veteran's claims of 
entitlement to service connection for hypertension, colon cancer, 
heart palpitations, venereal disease, lymphomas, a disability 
manifested by stress, a skin disability, warts,  residuals of 
Agent Orange and fluid/oil exposure.  Regrettably, these claims 
are being remanded to the RO via the Appeals Management Center 
(AMC).  VA will notify him if further action is required on his 
part.


FINDINGS OF FACT

1.  In an unappealed October 1976 rating decision, the RO denied 
the Veteran's claims of entitlement to service connection for 
bilateral hearing loss and an eye disability.

2.  Evidence added to record since the RO's October 1976 rating 
decision was not previously of record, and is not cumulative and 
redundant of other evidence previously considered, and when 
viewed by itself or in the context of the entire record, relates 
to a fact not previously established that is necessary to 
substantiate the claim of entitlement to service connection for 
bilateral hearing loss, and raises a reasonable possibility of 
substantiating the claim.

3.  Evidence added to the record since the RO's October 1976 
rating decision does not relate to an unestablished fact that is 
necessary to substantiate the claim of entitlement to service 
connection for an eye disability and does not raise a reasonable 
possibility of substantiating that claim.

4.  Right ear hearing loss is due to military service.

5.  The auditory threshold in each of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz for the Veteran's left ear is less 
than 40 decibels, the auditory thresholds is less than 
26 decibels in 3 of those frequencies, and speech discrimination 
in the ear is greater than 94 percent. 

6.  Tinnitus is due to active service.

7.  Gastrointestinal disability did not originate in service, and 
is otherwise not causally related to the Veteran's military 
service.  

8.  There is no competent medical evidence of record relating the 
Veteran's hematuria, associated with sickle cell trait, to his 
service in the military.


CONCLUSIONS OF LAW

1.  The October 1976 rating decision that denied the Veteran's 
claims of entitlement to service connection for bilateral hearing 
loss and an eye disability, is final.  38 U.S.C.A. §§ 7105 (West 
2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2010).

3.  New and material evidence has not been received to reopen the 
claim for service connection for an eye disability.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2010).

4.  Right ear hearing loss disability was incurred during active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2010).

5.  The Veteran does not have left ear hearing loss for VA 
purposes.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).

6.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

7.  A gastrointestinal disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306 (2010).

8.  Hematuria associated with sickle cell trait was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, those 
five elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for "service 
connection," therefore, the Department of Veterans Affairs (VA) 
is required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
issued a decision that established significant new requirements 
with respect to the content of the VCAA notice for reopening 
claims.  In the context of a claim to reopen, the Secretary must 
look at the bases for the denial in the prior decision and to 
respond by providing the appellant with a notice letter that 
describes what evidence would be necessary to substantiate that 
element or elements required to establish service connection that 
were found insufficient in the previous denial.  But see Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 5103(a) 
requires only that the VA give a claimant notice at the outset of 
the claims process of the information and evidence necessary to 
substantiate the claim, before the initial RO decision and in 
sufficient time to enable the claimant to submit relevant 
evidence.  This notice may be generic in the sense that it need 
not identify evidence specific to the individual claimant's case 
(though it necessarily must be tailored to the specific nature of 
the veteran's claim).  It need not describe the VA's evaluation 
of the veteran's particular claim.").  

VA issued VCAA notice letters, dated in October 2005, January 
2006, March 2006, and April 2006, from the agency of original 
jurisdiction (AOJ) to the appellant.  The letters explained the 
evidence necessary to substantiate the Veteran's petition to 
reopen and his claims for service connection, as well as the 
legal criteria for entitlement to such benefits.  The letters 
also informed him of his and VA's respective duties for obtaining 
evidence. 

The Board also finds that the VCAA notification letters are 
compliant with Kent as to the Veteran's petitions to reopen.  
These letters specifically informed the Veteran as to what 
evidence would be necessary to substantiate the element or 
elements that were required to establish service connection that 
were found insufficient in the previous denial.  The Veteran was 
told to submit evidence pertaining to the reason his claims of 
entitlement to service connection for bilateral nearing loss and 
an eye disability were previously denied, and the letters 
notified the Veteran of the reason for the prior final denials 
(i.e., the elements of the service connection claim that was 
deficient).  

In addition, the 2006 letters from VA explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that was the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  As such, the appellant has not 
been prejudiced and there was no defect with respect to timing of 
the VCAA notices.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in 
connection with his claims.  The Board has reviewed the 
examination report, and finds that it is adequate for the purpose 
of deciding the issues on appeal.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant records 
that have not yet been obtained.






Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Hearing Loss 

Sensorineural hearing loss, as an organic disease of the nervous 
system, will be presumed to have been incurred in, or aggravated 
by, active service if manifested to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.


New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  If new and material evidence is presented or secured 
with respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, 
the first inquiry is whether the evidence presented or secured 
since the last final disallowance of the claim is "new and 
material."  

As relevant to this appeal, new evidence is existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence is existing evidence that, by itself or when considered 
with the previous evidence of record, relates to a fact, not 
previously established, which is necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2010).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2005) (eliminating the 
concept of a well-grounded claim).

Where the new and material evidence consists of a supplemental 
report from the service department, received before or after the 
decision has become final, the former decision will be 
reconsidered.  38 C.F.R. § 3.156(c).


Analysis

New and Material Evidence to Reopen - Bilateral Hearing Loss

The Veteran's claim of entitlement to service connection for 
bilateral hearing loss was initially denied by the RO in an 
October 1976 rating decision.  The rating decision was not 
appealed and, thus, it is final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the 
initial question before the Board remains whether new and 
material evidence has been presented to reopen the claim.

The October 1976 rating decision denied the Veteran's claim of 
entitlement to service connection for bilateral hearing loss on 
the basis that there was no evidence of bilateral hearing loss 
during the Veteran's military service, and that there was no 
evidence that he had a diagnosis of bilateral hearing loss which 
was incurred during his service.  

As stated above, in order to reopen a claim, evidence received 
must be both new and material.  Additional evidence received 
after the prior final denial was not of record at the time of the 
final RO decision.  The Veteran's VA examination reports and 
treatment records, as well as his multiple statements, are not 
cumulative and redundant of the evidence in the claims file at 
the time of the last final rating decision.  Thus, that evidence 
is considered "new."  

To be material, the evidence must relate to a fact not previously 
established that is necessary to substantiate the claim, and when 
viewed in the context of the record as a whole, must raise a 
reasonable possibility of substantiating the claim.  The basis 
for the RO's prior final denial was that the Veteran did not have 
bilateral hearing loss which was incurred during or as a result 
of his military service.   

Evidence added to the record subsequent to the prior final RO 
denial in October 1976 includes a December 2008 VA examination 
report, which demonstrates that the Veteran currently has hearing 
loss and which reflects that the Veteran's bilateral hearing loss 
may be related to noise exposure during his military service.  
The evidence of record at the time of the prior final denial in 
October 1976 reflected only that he did not have hearing loss 
during service and that the Veteran did not present any evidence 
of hearing loss at the time of the rating decision.  However, 
when the additional evidence received subsequent to the final 
October 1976 RO decision, is considered in conjunction with the 
record as a whole, the record shows that the Veteran's bilateral 
hearing loss is due to the Veteran's noise exposure during his 
service.  As such, the additional evidence, considered in 
conjunction with the record as a whole, raises a reasonable 
possibility of substantiating his claim for service connection 
for bilateral hearing loss.

In conclusion, the Board finds that new and material evidence has 
been received to reopen the Veteran's previously denied claim of 
service connection for bilateral hearing loss and this claim is 
reopened.

New and Material Evidence to Reopen - Eye Disability

The Veteran's claim of entitlement to service connection for an 
eye disability was initially denied by the RO in an October 1976 
rating decision.  The rating decision was not appealed and, thus, 
it is final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the 
initial question before the Board remains whether new and 
material evidence has been presented to reopen the claim.

The October 1976 rating decision denied the Veteran's claim of 
entitlement to service connection for an eye disability on the 
basis that there was no evidence of an eye disability during 
service or any evidence that his eye disability was related to 
his military service; the RO noted that the Veteran had a 
refractive error at separation but no other eye disability during 
or since his service.

As stated above, in order to reopen a claim, evidence received 
must be both new and material.  Additional evidence received 
after the prior final denial was not of record at the time of the 
final RO decision.  The Veteran's VA medical records, private 
medical records, and VA examination reports, as well as his 
multiple statements, are not cumulative and redundant of the 
evidence in the claims file at the time of the last final rating 
decision.  Thus, that evidence is considered "new."  

To be material, the evidence must relate to a fact not previously 
established that is necessary to substantiate the claim, and when 
viewed in the context of the record as a whole, must raise a 
reasonable possibility of substantiating the claim.  The basis 
for the RO's prior final denial was that there was no medical 
evidence of record demonstrating that the Veteran had an eye 
disability which was incurred or aggravated during his military 
service.   

The evidence of record, submitted by the Veteran during the years 
since the RO's last final rating decision, refers primarily to 
the evaluation and treatment, i.e., the current diagnosis and 
severity, of his current refractive error.  See Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records 
describing the veteran's current condition are immaterial to the 
issue of service connection and are insufficient to reopen claim 
for service connection based on new and material evidence).  

The Board is mindful of the Veteran's assertions that he is 
entitled to service connection because he has an eye disability.  
However, such statements must be considered in the context of the 
record as a whole to determine whether it raises a reasonable 
possibility of substantiating the claim.  In this regard, there 
is no evidence that the Veteran was treated for an eye disability 
during his military service, and the Veteran has not provided any 
objective, medical evidence indicating that he has an eye 
disability which is related to his military service.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993) (there must be medical 
evidence linking a current disability, even assuming the veteran 
has one, to his service in the military).  Moreover, the Board 
points out that, despite the Veteran's complaints related to his 
eyes, the record remains devoid of any evidence linking the 
etiology of this disability to his military service.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between such Veteran's service and the 
disability).   

Additionally, the Board acknowledges that the Veteran has 
repeatedly asserted that he has an eye disability which began 
during his service in the military, or is related to events 
during his service.  However, the Board again points out that 
refractive error is not a disability for VA purposes.  
See 38 C.F.R. §§ 3.303(c), 4.9 (a congenital or developmental 
defect is not considered a disease for purposes of VA disability 
compensation and, consequently, cannot be service connected as a 
matter of law).  See, too, Sabonis v. Brown, 6 Vet. App. 426 
(1994).  In this regard, the Board points out that there is no 
objective medical evidence confirming that the Veteran had an eye 
disability, other than refractive error, during his military 
service.  Furthermore, although the Veteran's medical records 
show evidence of treatment for his eyes since his service, the 
evidence does not demonstrate that the Veteran has an eye 
disability other than refractive error which is related to his 
military service.  As such, the additional evidence considered in 
conjunction with the record as a whole does not raise a 
reasonable possibility of substantiating the claim.  In short, 
these medical records, as well as the Veteran's statements, do 
not demonstrate a causal relationship between his service in the 
military and his current eye disability, nor do these records 
otherwise verify the circumstances of his service.  See Hickson 
v. West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 
10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without independent 
verification of these assertions, is insufficient grounds to 
reopen the claim.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) 
(lay hearing testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final disallowance 
of the claim is not new evidence).  See also Reid v. Derwinski, 2 
Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the Veteran's 
previously denied claim for service connection for an eye 
disability has not been received subsequent to the last final RO 
decision.  In the absence of new and material evidence, the 
benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).  As such, the Veteran's claim is not 
reopened.

Entitlement to Service Connection

a.  Hearing Loss

The Board finds that the medical evidence of record supports the 
Veteran's contention that he has sensorineural hearing loss 
disability that is causally related to noise exposure he 
experienced in service; however, according to the December 2008 
VA examination, the Veteran only has hearing loss according to VA 
standards in his right ear.  The Veteran reported a history of 
military noise exposure due to work as an aircraft maintenance 
specialist.  As such, the Board finds that exposure to acoustic 
trauma in service is consistent with the circumstances of his 
service.  

Moreover, as noted, the results of his December 2008 VA audiology 
evaluation confirm that he has sufficient hearing loss in his 
right ear to meet the threshold minimum requirements of 38 C.F.R. 
§ 3.385 to be considered an actual "disability."  The reported 
audiometric findings at that time revealed the Veteran had 
auditory thresholds in the frequencies 1000 and 4000 Hertz at 40 
and a speech recognition score of 88 in the right ear.  

The Board acknowledges that the Veteran had normal hearing at his 
discharge from service, and that the December 2008 examiner noted 
that the Veteran's right ear hearing loss could not definitively 
be attributed to noise exposure during the Veteran's military 
service.  However, this is not determinative as to whether his 
current right ear hearing loss is etiologically related to his 
military service and does not preclude service connection in this 
case.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) 
("[§ 3.385] operates to establish when a measured hearing loss 
is . . a 'disability' for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met . . .").  Further, in Hensley, the Court indicated 
a veteran need not have met the requirements of 38 C.F.R. § 3.385 
while in service, only presently.  See Hensley, 5 Vet. App. at 
158-59.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  

Given that the RO found that the Veteran had noise exposure in 
service, and based on his report of continuity of hearing loss 
symptomatology since service, including at the time of VA 
examination in December 2008, the Board finds that the Veteran is 
equally competent and credible to report his having experienced 
right ear hearing loss since service.  The opinion rendered in 
the December 2008 VA examination report, that it was not possible 
to isolate the Veteran's service as the etiology of the Veteran's 
hearing loss, since his evaluation at the time of separation 
revealed his hearing to be within normal limits, is not 
sufficient to negate the Veteran's competent and credible report 
of continuity of symptomatology of right ear hearing loss since 
service, particularly since the December 2008 VA examiner 
conceded that the Veteran had noise exposure during service.  
Therefore, the Board finds that the evidence of record is in 
equipoise, and with resolution of doubt in the Veteran's favor, 
finds that service connection is warranted for right ear hearing 
loss disability.

With respect to the left ear, the December 2008 VA examination 
shows that the auditory threshold in each of the frequencies 500, 
1000, 2000, 3000, and 4000 Hertz for the Veteran's left ear is 
less than 40 decibels, the auditory thresholds is less than 
26 decibels in 3 of those frequencies, and speech discrimination 
in the ear is greater than 94 percent.   In short, the 
audiometric findings for the left ear do not meet the criteria of 
38 C.F.R. § 3.385 for establishing that the Veteran has a left 
ear hearing loss disability.  Accordingly, service connection for 
left ear hearing loss is denied. 

When the evidence favorable to the claim is considered, it is at 
least as likely as not that the Veteran's current right ear 
sensorineural hearing loss is attributable to noise exposure 
coincident with his military service.  Thus, service connection 
for left ear hearing loss is warranted.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



b.  Tinnitus

The Board finds that the medical evidence of record supports the 
Veteran's contention that his tinnitus is related causally to in-
service noise exposure.  His service records show that his 
military occupational specialty (MOS) was an aircraft maintenance 
specialist.  As such, the Board finds that exposure to acoustic 
trauma in service is consistent with the circumstances of his 
service.  See 38 U.S.C. § 1154(a) and (b) (West 2002).  Moreover, 
while tinnitus was not shown to have been diagnosed during 
service or within several years thereafter, bilateral tinnitus 
was diagnosed at a December 2008 VA audiology evaluation.  The 
Veteran's DD214 and additional service personnel records show 
weapons training and military occupational specialties (MOS) 
wherein the Veteran's activities would be consistent with noise 
exposure.  The Veteran also reported that he had no post-service 
noise exposure.  Given that the Veteran likely had noise exposure 
while during his service, the Board finds that such acoustic 
trauma has not been excluded by competent evidence as the 
etiology of his tinnitus.  Indeed, the opinion rendered in the 
December 2008 VA examination report was far from being clear or 
definitive.  Therefore, the Board finds that the evidence of 
record is in equipoise, and with resolution of doubt in the 
Veteran's favor, finds that service connection for tinnitus is 
warranted.

c.  Gastrointestinal Disability

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for a 
gastrointestinal disability.  

The Veteran has not been diagnosed as having a gastrointestinal 
disability.  In this regard, the Board acknowledges that the 
Veteran was treated for hemorrhoids and rectal polyps by Kaiser 
Permanente following his military service, but points out that 
this was acute and resolved with treatment.  Likewise, the 
Veteran's service treatment records do not show any 
gastrointestinal complaints or disabilities, and his examination 
at separation was normal.  See 38 C.F.R. § 3.303(a).  Additional 
post-service treatment records also are negative for evidence of 
treatment for or diagnoses of a gastrointestinal disability.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (holding that 
a Veteran seeking disability benefits must establish the 
existence of a disability and a connection between such Veteran's 
service and the disability).

More significantly, the Veteran was afforded a VA examination in 
March 2006 which found that he did not have a current 
gastrointestinal disability upon examination.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "Congress 
specifically limits entitlement to service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.").   Thus, there currently is no persuasive medical 
nexus evidence of record indicating the Veteran developed a 
gastrointestinal disability during or as a result of his active 
service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) 
(holding that, in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  

The Board observes that medical evidence generally is required to 
establish a medical diagnosis or to address questions of medical 
causation.  Lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Nevertheless, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  The 
Veteran has not shown, however, that he has the expertise 
required to diagnose a gastrointestinal disability.  Nor is the 
Veteran competent to offer an opinion regarding any causal 
relationship between this claimed disability and his active 
service. While the Veteran's contentions have been considered 
carefully, these contentions are outweighed by the medical 
evidence of record showing that the Veteran does not currently 
have a gastrointestinal disability which could be attributed to 
active service.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

d.  Recurrent Hematuria

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for recurrent hematuria.

The Board acknowledges that the Veteran was treated in service 
for complaints of blood in his urine during service.  At that 
time, he was diagnosed with sickle cell trait and a cystoscopy 
found no abnormalities; an August 1974 service treatment record 
indicates a diagnosis of hematuria.  However, the Veteran's 1976 
Report of Medical History and separation examination report do 
not show any related complaints or disabilities, and his physical 
evaluation was normal. See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation ... .").  See also Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) (a veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between such veteran's service and the 
disability).

At his March 2006 VA examination, the Veteran reported a history 
of experiencing blood in his urine on occasions since his 
service, but denied a diagnosis of anemia.  Post-service 
treatment records do not show any treatment for hematuria.  The 
VA examiner noted the Veteran's sickle cell trait, and found that 
the Veteran's recurrent hematuria was likely related to the 
Veteran's sickle cell trait, which is considered a congenital 
defect; the Board points out that congenital defects are 
considered to be developmental in nature.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (a congenital or developmental defect is not 
considered a disease for purposes of VA disability compensation 
and, consequently, cannot be service connected as a matter of 
law).  See, too, Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board finds that the March 2006 VA examination report must be 
given great probative weight because the opinion was based on a 
review of the entire record and full examination, as well as 
accompanied by an explanation of the rationale.  The VA 
examination report concluded, with a clear basis and rationale, 
that there was no evidence that the Veteran's recurrent hematuria 
was related to the Veteran's military service.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness and 
detail of the opinion).  See also Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (finding that most of the probative 
value of a medical opinion comes from its reasoning, and 
threshold considerations include whether the person opining is 
suitably qualified and sufficiently informed).

As there is a preponderance of evidence against his claim of 
entitlement to service connection for recurrent hematuria, the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).










(CONTINUED ON THE NEXT PAGE)

ORDER

New and material evidence has been received to reopen the claim 
for service connection for bilateral hearing loss.

The petition to reopen the claim for service connection for an 
eye disability is denied.

Entitlement to service connection for right ear hearing loss is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to service connection for tinnitus is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to service connection for a gastrointestinal 
disability is denied.

Entitlement to service connection for recurrent hematuria is 
denied.


REMAND

The Board also notes that the Veteran has not yet been provided 
with a VA examination which addresses whether the Veteran's 
claimed hypertension, colon cancer, heart palpitations, venereal 
disease, lymphomas, a disability manifested by stress, a skin 
disability, warts, residual disability due to Agent Orange 
exposure, and residuals of hydraulic fluid and oil exposure are 
related to his service.  In this regard, the Board acknowledges 
that the Veteran's service treatment records do not show any 
treatment for such disabilities during the Veteran's service.  
Nevertheless, the Board notes that the Veteran claims that, even 
absent an acute event or injury during service, his cumulative 
service resulted in his current claimed disabilities.   VA 
adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds 
that the Veteran should be afforded a VA examination in order to 
determine nature and etiology of the Veteran's claimed 
hypertension, colon cancer, heart palpitations, venereal disease, 
lymphomas, a disability manifested by stress, a skin disability, 
warts, residual disability due to Agent Orange exposure, and 
residuals of hydraulic fluid and oil exposure.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA general medical examination 
to determine the nature and etiology of his 
claimed disabilities, including 
hypertension, colon cancer, heart 
palpitations, venereal disease, lymphomas, 
a disability manifested by stress, a skin 
disability, warts, residual disability due 
to Agent Orange exposure, and residuals of 
hydraulic fluid and oil exposure.  The VA 
examiner(s) is requested to opine as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that his claimed disabilities, if any, are 
related to his service in the military, to 
include any alleged injuries during his 
period of military service and/or service-
connected disabilities.  To assist in 
making this important determination, have 
the designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's service medical records, and 
pertinent post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

2.  Thereafter, the RO should consider all 
additional evidence received since the most 
recent supplemental statement of the case, 
and readjudicate his claims of entitlement 
to service connection for hypertension, 
colon cancer, heart palpitations, venereal 
disease, lymphomas, a disability manifested 
by stress, a skin disability, warts, 
residual disability due to Agent Orange 
exposure, and residuals of hydraulic fluid 
and oil exposure.  If the benefits sought 
remain denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to further develop the record, and 
the Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


